Citation Nr: 0728728	
Decision Date: 09/13/07    Archive Date: 09/25/07	

DOCKET NO.  05-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability. 

2.  Entitlement to service connection for a chronic right 
knee disability. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
February 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2002 and May 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

For reasons which will become apparent, the appeal as to the 
issue of an initial evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A chronic low back disability is not shown to have been 
present in service, or at any time thereafter.  

2.  A chronic right knee disorder is not shown to have been 
present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by active military service, nor is it in any way 
proximately due to, the result of, or aggravated by a 
service-connected disability, to include service-connected 
retropatellar pain syndrome of the left knee.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).  

2.  A chronic right knee disorder was not incurred in or 
aggravated by active military service, nor is it in any way 
proximately due to, the result of, or aggravated by a 
service-connected disability, to include retropatellar pain 
syndrome of the left knee.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  her multiple 
contentions, including those raised at a June 2007 hearing 
before the undersigned Veterans Law Judge; as well as service 
medical records, and VA treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the appellant's claims, 
and what the evidence in the claims file shows, or fails to 
show, with respect to those claims.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for chronic 
low back and right knee disabilities.  In pertinent part, it 
is contended that the veteran's current low back and right 
knee disabilities had their origin during her period of 
active military service.  In the alternative, it is contended 
that the veteran's current low back and right knee 
disabilities are in some way proximately due to, the result 
of, or aggravated by her service-connected retropatellar pain 
syndrome of the left knee.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2006).  The 
Court of Appeals for Veterans Claims (Court) has also held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised § 3.310(b) [the existing 
provision at 38 C.F.R. § 3.310(b) was moved to subsection 
(c)], the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to onset of 
aggravation by the service-connected condition), in 
comparison to the medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  These findings as to baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nevertheless, because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the revision, as this 
version favors the veteran.  See generally VAOPGCPREC 7-03 
and VAOPGCPREC 3-00.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present case, service medical records disclose that, 
while on a number of occasions in service, the veteran 
received treatment for various right knee and low back 
problems, characterized, at times, as mechanical low back 
pain and/or right knee contusions, those episodes were acute 
and transitory in nature, and resolved without residual 
disability.  Significantly, while at the time of a service 
separation examination in September 2000, there was noted a 
"history" of recurrent lumbar strain, a physical examination 
of the veteran's spine and musculoskeletal system conducted 
at that time was entirely within normal limits.  

The Board acknowledges that, at the time of a VA orthopedic 
examination in November 2002, the veteran complained of 
soreness and/or pain in her right knee and lower back.  
However, on physical examination, her posture and gait were 
within normal limits, with no signs of any abnormal 
weightbearing.  Lumbar examination showed a negative straight 
leg raise test, with no evidence of any tenderness or muscle 
spasm.  In the opinion of the examiner, there was no evidence 
of either right knee or low back pathology sufficient to 
render a diagnosis.  An incidental finding of a mild lumbar 
segmentation anomaly was described as congenital in nature, 
and of doubtful clinical significance.  See 
38 C.F.R. § 3.303(c) (2006).  

It is noted that the Court has held that a condition or 
injury occurred in-service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Based on the 
aforementioned, and in the absence of current clinical 
evidence of a chronic right knee or low back disability, 
service connection for those disabilities must be denied.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before the undersigned Veterans Law Judge in June 
2007.  Such testimony, while informative, is regrettably not 
probative when taken in conjunction with the entire evidence 
of record.  The Board does not doubt the sincerity of the 
veteran's statements.  Those statements, however, in and of 
themselves, do not provide a persuasive basis for a grant of 
the benefits sought in light of the evidence as a whole.  

In this case, a preponderance of the evidence weighs against 
the veteran's claims, and the benefit-of-the-doubt doctrine 
is inapplicable.  Thus, the appeal is denied.

The Veterans Claims Assistant Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)] redefined VA's duty to assist a 
veteran in development of her claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claims, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of September 2001 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate her 
claims for service connection, as well as what information 
and evidence should be submitted by her, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in her 
possession pertaining to her claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA treatment 
records and examination reports, and the transcript of a 
hearing before the undersigned Veterans Law Judge.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 14 Vet. App. 384 (1993).  Moreover, as the 
Board concludes above that a preponderance of the evidence is 
against the appellant's claims for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  



ORDER

Service connection for a chronic low back disorder is denied.  

Service connection for a chronic right knee disorder is 
denied.  


REMAND

In addition to the above, the veteran in this case seeks an 
initial evaluation in excess of 10 percent for service-
connected retropatellar pain syndrome of the left knee.  In 
pertinent part, it is contended that the various 
manifestations of that disability are more severe than 
currently evaluated, and productive of a greater degree of 
impairment than is reflected by the 10 percent schedular 
evaluation now assigned.  

In that regard, a review of the record discloses that the 
veteran last underwent a VA orthopedic examination for 
compensation purposes in November 2002, almost five years 
ago.  During the course of a hearing before the undersigned 
Veterans Law Judge in June 2007, the veteran's accredited 
representative referred to that examination as "too old" for 
a current decision, a point which, in the opinion of the 
Board, is well taken.  See Transcript, p. 3.  Significantly, 
when during the course of that hearing, the veteran was 
questioned regarding her current left knee symptomatology, 
she responded that, in her opinion, her symptoms had 
"increased in severity."  See Transcript, p. 9.  Under the 
circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
appropriate prior to a final adjudication of the veteran's 
claim for an increased rating for her service-connected left 
knee disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
see also VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, in light of the aforementioned, and in deference 
to the request of the veteran's accredited representative, 
the case is REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2002, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of her service-connected 
left knee disability.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on her 
claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected left knee disability, to 
include any and all limitation of range 
of motion, as well as functional loss 
associated with pain, weakened movement, 
excess fatigability, incoordination, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also discuss 
factors associated with disability, such 
as objective indications of pain or 
pressure on manipulation.  Finally, the 
examiner should inquire as to whether the 
veteran experiences flare-ups associated 
with her service-connected left knee 
disability.  To the extent possible, any 
additional functional loss or limitation 
of motion attributable to such flare-ups 
should be described.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  Thereafter, the RO should review the 
veteran's claim for an increased 
evaluation for her service-connected 
retropatellar pain syndrome of the left 
knee, specifically taking into account 
the recently-submitted statement from the 
veteran's friend.  Should the benefit 
sought on appeal remain denied, the 
veteran and her representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the most 
recent SSOC in May 2005.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


